Exhibit ROGERS COMMUNICATIONS INC. ANNUAL INFORMATION FORM (for the fiscal year ended December 31, 2008) February 27, 2009 ROGERS COMMUNICATIONS INC. ANNUAL INFORMATION FORM INDEX The following is an index of the Annual Information Form of Rogers Communications Inc. (“RCI”) referencing the requirements of Form 51-102F2 of the Canadian Securities Administrators. Certain parts of this Annual Information Form are contained in RCI’s Management’s Discussion and Analysis for the fiscal year ended December 31, 2008, and RCI’s 2008 Annual Audited Consolidated Financial Statements, each of which is filed on SEDAR at www.sedar.com and incorporated herein by reference as noted below. Page reference / incorporated by reference from Annual Information 2008 Form MD&A Item 1 - Cover Page p. 1 Item 2 - Index p. 2 Item 3 - Corporate Structure 3.1 - Name and Incorporation p. 3 3.2 - Intercorporate Relationships pgs. 3-6 Item 4 - General Development of the Business 4.1 - Three Year History pgs. 6-10 4.2 - Significant Acquisitions p. 10 Item 5 - Narrative Description of the Business 5.1 - General - Business Overview p. 11 p. 2 - Rogers Wireless pgs. 10-16 - Rogers Cable pgs. 16-27 - Rogers Media pgs. 27-29 - Employees p. 9 - Properties, Trademarks, Environmental and Other Matters pgs. 10-11 5.2 - Risk Factors p. 12 Item 6 - Dividends 6.1 - Dividends p. 12 Item 7 - Description of Capital Structure 7.1 - General Description of Capital Structure p. 12 7.2 - Constraints pgs. 12-13 7.3 - Ratings p. 13 Item 8 - Market for Securities 8.1 - Trading Price and Volume p. 14 8.2 - Prior Sales p. 14 Item 9 - Escrowed Securities p. 14 Item 10 - Directors and Officers pgs. 14-19 Item 11 - Promoters p. 21 Item 12 - Legal Proceedings and Regulatory Actions p. 21 12.1 - Legal Proceedings p. 21 12.2 - Regulatory Actions p. 21 Item 13 - Interest of Management and Others in Material Transactions p. 21 Item 14 - Transfer Agents and Registrars p. 21 Item 15 - Material Contracts p. 21 Item 16 - Interests of Experts 16.1 - Name of Experts p. 21 16.2 - Interests of Experts p. 21 Item 17 - Audit Committee 17.1 - Audit Committee Mandate pgs. 21-25 17.2 - Composition of the Audit Committee p. 26 17.3 - Relevant Education and Experience p. 26 17.4 - Reliance on Certain Exemptions p. 26 17.5 - Reliance on the Exemption in Subsection 3.3(2) or Section 3.6 p. 26 17.6 - Reliance on Section 3.8 p. 26 17.7 - Audit Committee Oversight p. 26 17.8 - Pre-Approval Policies and Procedures p. 27 17.9 - External Auditor Service Fee p. 27 Item 18 - Additional Information 18.1 - Additional Information p. 28 2 ITEM 3 - CORPORATE STRUCTURE Item 3.1 - Name and Incorporation Rogers Communications Inc. (“Rogers”, “RCI” or the “Company”) is a diversified public Canadian holding company. RCI has been amalgamated under the Business Corporations Act (British Columbia). The registered office is located at 2900-550 Burrard Street, Vancouver, British Columbia, V6C 0A3 and the head office is located at 333 Bloor Street East, Toronto, Ontario, M4W 1G9. For the purposes of this report, Rogers’ operations have been reported in the following segments as at December 31, 2008: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); • “Cable”, which refers to our wholly-owned cable television subsidiaries, including Rogers Cable Communications Inc. (“RCCI”) and its subsidiary, Rogers Cable Partnership; and • “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 52 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. Item 3.2 - Intercorporate Relationships The following summary organization chart illustrates, as of February 1, 2009, the structure of the principal subsidiaries of RCI, and indicates the jurisdiction of organization of each entity shown. Summary operating data has also been provided as at December 31, 2008. 3 (1) Unless otherwise noted ownership is 100% with the exception of (i) 1 partnership unit of RWP is held by Fido, 70,745,778 units of RWP are held by RCI and 30,319,000 units of RWP are held by RCCI; (ii) Fido holds 2,657,000 First Preferred shares of RCCI and 1,000,000 Series XXXIV Preferred shares of RCI; and (iii) 1 partnership unit of Rogers Cable Partnership is held by RCI and 100,000,001 units are held by RCCI. (2) Directly and indirectly Rogers Broadcasting Limited holds 100% of Rogers Sportsnet Inc. through its subsidiary Rogers Sports Group Inc. 4 WIRELESS • Wireless is Canada’s largest wireless voice and data communications service provider serving approximately 8.0 million retail voice and data customers. • Wireless is currently Canada’s only national carrier operating on the world standard Global System for Mobile Communications (“GSM”) and the High Speed Packet Access (“HSPA”) technology platforms. Wireless’ GSM and HSPA networks provided coverage to approximately 94.8% and 75.6% respectively of Canada’s population. • Wireless markets its products and services under both the Rogers Wireless and Fido brands through an extensive nationwide distribution network of over 3,500 dealer and retail locations across Canada (excluding Rogers Retail locations, which is a segment of Cable), selling subscriptions to service plans, handsets and prepaid cards and thousands of additional locations selling prepaid cards. Wireless’ nationwide distribution network includes: an independent dealer network; Rogers Wireless and Fido stores which, effective January 2007, are managed by Rogers Retail; major retail chains; and convenience stores. Wireless also offers many of its products and services through telemarketing and through Rogers Retail, as well as on the Rogers.com and Fido e-business websites. The information contained in or connected to our websites is not a part of and not incorporated into this AIF. CABLE • Cable is one of Canada’s largest providers of cable television, cable telephony and high-speed Internet access, and is also a facilities-based telecommunications alternative to the traditional telephone companies. • Cable owns and operates cable systems in Ontario, New Brunswick and Newfoundland and Labrador serving approximately 2.3million basic cable subscribers. • Cable provides: advanced digital cable service to approximately 1.6 million households. • Cable provides: residential High-speed Internet service to approximately1.6 million residential subscribers. • Cable provides: residential cable telephony services to approximately 840,000 subscribers in Ontario, New Brunswick and Newfoundland and Labrador. • Cable provides: residential circuit-switched telephony services to approximately 215,000 subscribers across Canada. • Rogers Retail segment operates a retail distribution chain which offers Rogers branded home entertainment and wireless products and services through 456 stores. • Cable is an integrated communications solutions provider of local, long-distance, toll free, enhanced voice, data and Internet Protocol services to businesses and governments across Canada. MEDIA • RogersPublishing publishes approximately 70 magazines and trade and professional publications and directories. • Media’s broadcasting group (“Broadcasting”) comprises 52 radio stations across Canada; multicultural OMNI television stations; the five station Citytv television network; specialty sports television services including regional sports service Rogers Sportsnet and Setanta Sports Canada; specialty services including Outdoor Life Network, The Biography Channel Canada and G4TechTV Canada; and Canada’s only nationally televised shopping service (“The Shopping Channel”). Media also holds 50% ownership in Dome Productions, a mobile production and distribution joint venture that is a leader in HDTV production in Canada. • In addition to Media’s traditional broadcast and print media platforms, it also delivers content and conducts e-commerce over the Internet relating to many of its properties. • Rogers Sports Entertainment owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. 5 • In addition to its organic growth, Media expanded its broadcasting business in 2008 through the following initiatives: the acquisition of the remaining two-thirds of Outdoor Life Network that it did not already own, the acquisition of Vancouver multicultural television station channel m, the pending purchase of CFDR-AM Halifax (which has received CRTC approval to convert to FM) and the launch of two OMNI television stations in Alberta. ITEM 4 - GENERAL DEVELOPMENT OF THE BUSINESS Item 4.1 - Three Year History Recent
